Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the communication filed on 11/29/2020.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/29/2020 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 3, 5-6, 9, 13-14, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

5.	Claims 1-2, 4, 10-12, and 17-18 are rejected under 35 USC 103 as being unpatentable over Aument (US 11,257,072) in view of Svoboda et al (US 2015/0006115).
Regarding claim 1, Aument teaches a system comprising: 
a device comprising one or more sensors that generate one or more signals used to detect whether an unauthorized activity has occurred at the device (fig. 1A-1B, ‘1,  ’15, ’17, fig. 3A & col. 2, lines 1-13, which disclose a point of sale transaction device containing sensors utilized to determine unauthorized access attempts), wherein the unauthorized activity comprises one or more of unauthorized access to an internal circuitry of the device (col. 3, lines 29-33, “unauthorized accesses”), unauthorized installation of an overlay device covering at least an exterior portion of the device (col. 7, lines 15-20, “sense the installation of unauthorized input intercepting devices”) and unauthorized connection of an electronic device to the device (col. 2, lines 10-14, which discloses the device detecting an unauthorized device), wherein the device is configured to transmit the one or more signals generated by the one or more sensors (fig. 1A, ‘17); 
a central monitoring device communicatively coupled to the device (fig. 1A, ‘100) and comprising a processor (fig. 1, ‘50) configured to: 
receive the one or more signals from the device (fig. 1A, which discloses network communication between the point of sale device and the processing server); 
compare the one or more signals with a baseline signal for the device (col. 38, lines 24-30, which discloses the server measuring change or variance of incoming signals with a threshold signal value); and 
determining whether the unauthorized activity has occurred based on a result of the comparison (col. 38, lines 60-67 & col. 41, lines 20-25, which disclose determining that unauthorized device access has taken place, upon the compared signals detecting that an unauthorized device had been installed).
Aument does not explicitly teach wherein the baseline signal includes an expected signal for each of the one or more sensors when the unauthorized activity has not occurred.
However, Svoboda et al further teaches wherein the baseline signal includes an expected signal for each of the one or more sensors when the unauthorized activity has not occurred (par [0039], lines 1-10, which discloses storing baseline noise signal data and noise signature data).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Svoboda et al within the embodiment disclosed by Aument because implementing the comparison of multiple noise signatures, via each sensor, to determine authenticated access (as disclosed in par [0025] of Svoboda et al) within Aument would cause Aument to more securely identify unauthorizes users/devices because each sensor disclosed within Aument would be given the ability to further detect authentication with each sensor (disclosed by Svoboda et al) is assigned with the pre-stored baseline data regarding each signal and determine if each signal matches on of the pre-stored noise signature values.
Regarding claim 2, Aument and Svoboda et al teach the limitations of claim 1.
Aument further teaches an electromagnetic sensing device communicatively coupled to the device (col. 25, lines 39-46, which discloses electromagnetic compatibility circuitry being implemented on the device) and configured to: 
detect an electromagnetic signal emitted by the device (col. 34, lines 39-41, “tandem signal detection”); and 
transmit the detected electromagnetic signal to the central monitoring device (fig. 1A-1B).
Aument further does not explicitly teach wherein the processor of the central monitoring device is further configured to: 
compare the detected electromagnetic signal with an electromagnetic signature of the device, wherein the electromagnetic signature comprises one or more expected electromagnetic signals emitted by the device when the unauthorized activity has not occurred at the device; determine that the detected electromagnetic signal deviates from the electromagnetic signature of the device; and in response, determine that the unauthorized activity has occurred.
Svoboda et al further teaches wherein the processor of the central monitoring device is further configured to: 
compare the detected electromagnetic signal with an electromagnetic signature of the device (par [0012] & fig. 7), wherein the electromagnetic signature comprises one or more expected electromagnetic signals emitted by the device when the unauthorized activity has not occurred at the device (par [0023-0024]); 
determine that the detected electromagnetic signal deviates from the electromagnetic signature of the device (par [0030-0031]); and 
in response, determine that the unauthorized activity has occurred (par [0032-0033]).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Svoboda et al within the embodiment disclosed by Aument according to the motivation disclosed regarding claim 1.

Regarding claim 4, Aument and Svoboda et al teach the limitations of claim 2.
Aument further teaches wherein the detected electromagnetic signal emitted by the device comprises a transmission signal transmitting data to another device (fig. 1B, ’24-‘28).
Regarding claim 10, Aument and Svoboda et al teach the limitations of claim 1.
Aument further teaches wherein the device comprises a Point of Sale (POS) device (fig. 1A-1B) or an Automatic Teller Machine (ATM).

Regarding claim 11, Aument teaches a method for detecting unauthorized activity associated with a device, comprising: 
generating one or more signals by one or more sensors provided at the device (fig. 1A-1B, ‘1, ’15, ’17, fig. 3A & col. 2, lines 1-13, which disclose a point of sale transaction device containing sensors utilized to determine unauthorized access attempts), wherein each of the one or more sensors is used to detect whether an unauthorized activity has occurred at the device (col. 3, lines 29-33, “unauthorized accesses”), wherein the unauthorized activity comprises one or more of unauthorized access to an internal circuitry of the device (col. 7, lines 15-20);
 unauthorized installation of an overlay device covering at least an exterior portion of the device (col. 7, lines 15-20, “sense the installation of unauthorized input intercepting devices”) and unauthorized connection of an electronic device to the device (col. 2, lines 10-14, which discloses the device detecting an unauthorized device), 
compare the one or more signals with a baseline signal for the device (col. 38, lines 24-30, which discloses the server measuring change or variance of incoming signals with a threshold signal value); and 
determining whether the unauthorized activity has occurred based on a result of the comparison (col. 38, lines 60-67 & col. 41, lines 20-25, which disclose determining that unauthorized device access has taken place, upon the compared signals detecting that an unauthorized device had been installed).
Aument does not explicitly teach wherein the baseline signal includes an expected signal for each of the one or more sensors when the unauthorized activity has not occurred.
However, Svoboda et al further teaches wherein the baseline signal includes an expected signal for each of the one or more sensors when the unauthorized activity has not occurred (par [0039], lines 1-10, which discloses storing baseline noise signal data and noise signature data).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Svoboda et al within the embodiment disclosed by Aument because implementing the comparison of multiple noise signatures, via each sensor, to determine authenticated access (as disclosed in par [0025] of Svoboda et al) within Aument would cause Aument to more securely identify unauthorizes users/devices because each sensor disclosed within Aument would be given the ability to further detect authentication with each sensor (disclosed by Svoboda et al) is assigned with the pre-stored baseline data regarding each signal and determine if each signal matches on of the pre-stored noise signature values.
Regarding claim 12, Aument and Svoboda et al teach the limitations of claim 11.
Aument further teaches an electromagnetic sensing device communicatively coupled to the device (col. 25, lines 39-46, which discloses electromagnetic compatibility circuitry being implemented on the device) and configured to: 
detect an electromagnetic signal emitted by the device (col. 34, lines 39-41, “tandem signal detection”); and 
transmit the detected electromagnetic signal to the central monitoring device (fig. 1A-1B).
Aument further does not explicitly teach wherein the processor of the central monitoring device is further configured to: 
compare the detected electromagnetic signal with an electromagnetic signature of the device, wherein the electromagnetic signature comprises one or more expected electromagnetic signals emitted by the device when the unauthorized activity has not occurred at the device; determine that the detected electromagnetic signal deviates from the electromagnetic signature of the device; and in response, determine that the unauthorized activity has occurred.
Svoboda et al further teaches wherein the processor of the central monitoring device is further configured to: 
compare the detected electromagnetic signal with an electromagnetic signature of the device (par [0012] & fig. 7), wherein the electromagnetic signature comprises one or more expected electromagnetic signals emitted by the device when the unauthorized activity has not occurred at the device (par [0023-0024]); 
determine that the detected electromagnetic signal deviates from the electromagnetic signature of the device (par [0030-0031]); and 
in response, determine that the unauthorized activity has occurred (par [0032-0033]).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Svoboda et al within the embodiment disclosed by Aument according to the motivation disclosed regarding claim 11.

Regarding claim 17, Aument teaches a non-transitory computer-readable medium for storing instructions which when executed by a processor causes the processor to perform a method for detecting unauthorized activity associated with a device (fig. 1A-1B, ‘1, ’15, ’17, fig. 3A & col. 2, lines 1-13), the method comprising: 
generating one or more signals by one or more sensors provided at the device, wherein each of the one or more sensors is used to detect whether an unauthorized activity has occurred at the device (fig. 1A-1B, ‘1,  ’15, ’17, fig. 3A & col. 2, lines 1-13, which disclose a point of sale transaction device containing sensors utilized to determine unauthorized access attempts), wherein the unauthorized activity comprises one or more of unauthorized access to an internal circuitry of the device (col. 3, lines 29-33, “unauthorized accesses”), unauthorized installation of an overlay device covering at least an exterior portion of the device (col. 7, lines 15-20, “sense the installation of unauthorized input intercepting devices”) and unauthorized connection of an electronic device to the device (col. 2, lines 10-14, which discloses the device detecting an unauthorized device), wherein the device is configured to transmit the one or more signals generated by the one or more sensors (fig. 1A, ‘17); 
compare the one or more signals with a baseline signal for the device (col. 38, lines 24-30, which discloses the server measuring change or variance of incoming signals with a threshold signal value); and 
determining whether the unauthorized activity has occurred based on a result of the comparison (col. 38, lines 60-67 & col. 41, lines 20-25, which disclose determining that unauthorized device access has taken place, upon the compared signals detecting that an unauthorized device had been installed).
Aument does not explicitly teach wherein the baseline signal includes an expected signal for each of the one or more sensors when the unauthorized activity has not occurred.
However, Svoboda et al further teaches wherein the baseline signal includes an expected signal for each of the one or more sensors when the unauthorized activity has not occurred (par [0039], lines 1-10, which discloses storing baseline noise signal data and noise signature data).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Svoboda et al within the embodiment disclosed by Aument because implementing the comparison of multiple noise signatures, via each sensor, to determine authenticated access (as disclosed in par [0025] of Svoboda et al) within Aument would cause Aument to more securely identify unauthorizes users/devices because each sensor disclosed within Aument would be given the ability to further detect authentication with each sensor (disclosed by Svoboda et al) is assigned with the pre-stored baseline data regarding each signal and determine if each signal matches on of the pre-stored noise signature values.
Regarding claim 18, Aument and Svoboda et al teach the limitations of claim 11.
Aument further teaches an electromagnetic sensing device communicatively coupled to the device (col. 25, lines 39-46, which discloses electromagnetic compatibility circuitry being implemented on the device) and configured to: 
detect an electromagnetic signal emitted by the device (col. 34, lines 39-41, “tandem signal detection”); and 
transmit the detected electromagnetic signal to the central monitoring device (fig. 1A-1B).
Aument further does not explicitly teach wherein the processor of the central monitoring device is further configured to: 
compare the detected electromagnetic signal with an electromagnetic signature of the device, wherein the electromagnetic signature comprises one or more expected electromagnetic signals emitted by the device when the unauthorized activity has not occurred at the device; determine that the detected electromagnetic signal deviates from the electromagnetic signature of the device; and in response, determine that the unauthorized activity has occurred.
Svoboda et al further teaches wherein the processor of the central monitoring device is further configured to: 
compare the detected electromagnetic signal with an electromagnetic signature of the device (par [0012] & fig. 7), wherein the electromagnetic signature comprises one or more expected electromagnetic signals emitted by the device when the unauthorized activity has not occurred at the device (par [0023-0024]); 
determine that the detected electromagnetic signal deviates from the electromagnetic signature of the device (par [0030-0031]); and 
in response, determine that the unauthorized activity has occurred (par [0032-0033]).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Svoboda et al within the embodiment disclosed by Aument according to the motivation disclosed regarding claim 17.

6.	Claims 7-8 and 15 are rejected under 35 USC 103 as being unpatentable over Aument (US 11,257,072) in view of Svoboda et al (US 2015/0006115), further in view of Hyde (US 9,779,352).
Regarding claim 7, Aument and Svoboda et al do not explicitly teach wherein the one or more sensors comprises a photodetector installed on an external surface of the device; the photodetector detects presence of an unauthorized device positioned over and covering at least a portion of the external surface of the device based on an amount of light incident on the photodetector blocked by the unauthorized device; the photodetector generates a signal based on the amount of light detected by the photodetector; and the one or more signals transmitted by the device includes the signal generated by the photodetector.
Hyde further teaches wherein the one or more sensors comprises a photodetector installed on an external surface of the device (col. 18, lines 54-58);
 the photodetector detects presence of an unauthorized device positioned over and covering at least a portion of the external surface of the device based on an amount of light incident on the photodetector blocked by the unauthorized device (col. 18, lines 50-60); 
the photodetector generates a signal based on the amount of light detected by the photodetector (col. 18, lines 50-60); and
 the one or more signals transmitted by the device includes the signal generated by the photodetector col. 18, lines 50-60 ().
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hyde et al within the embodiment disclosed by Aument and Svoboda et al because implementing the collection of authenticated patterns collected by a photodetector (as disclosed by Hyde et al) within Aument and Svoboda et al would provide Aument and Svoboda et al with an extra layer of security by not only authenticating via transmitted signal matching, but also via images captured to determine authentication.

Regarding claim 8, Aument, Svoboda et al, and Hyde et al teach the limitations of claim 7.
Aument further teaches wherein the unauthorized device comprises one or more of a keypad overlay device and a card reader device (fig. 1B, ‘28).

Regarding claim 15, Aument and Svoboda et al do not explicitly teach wherein the one or more sensors comprises a photodetector installed on an external surface of the device; the photodetector detects presence of an unauthorized device positioned over and covering at least a portion of the external surface of the device based on an amount of light incident on the photodetector blocked by the unauthorized device; the photodetector generates a signal based on the amount of light detected by the photodetector; and the one or more signals transmitted by the device includes the signal generated by the photodetector.
Hyde further teaches wherein the one or more sensors comprises a photodetector installed on an external surface of the device (col. 18, lines 54-58);
 the photodetector detects presence of an unauthorized device positioned over and covering at least a portion of the external surface of the device based on an amount of light incident on the photodetector blocked by the unauthorized device (col. 18, lines 50-60); 
the photodetector generates a signal based on the amount of light detected by the photodetector (col. 18, lines 50-60); and
 the one or more signals transmitted by the device includes the signal generated by the photodetector col. 18, lines 50-60 ().
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hyde et al within the embodiment disclosed by Aument and Svoboda et al because implementing the collection of authenticated patterns collected by a photodetector (as disclosed by Hyde et al) within Aument and Svoboda et al would provide Aument and Svoboda et al with an extra layer of security by not only authenticating via transmitted signal matching, but also via images captured to determine authentication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220812